DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Practice
Applicant’s representative is reminded of current amendment practice: 
Each claim must include a claim status identifier. If the claims is unchanged, then the claim status would be (previously presented) or (original). 
A claim that is amended in the current submission should have the claim status identifier, (currently amended). 
During the examination phase, an entire substitute specification is not required for small amendments made to the specification. Such amendments can be made by instructions to replace an indicated paragraph of the specification with a new submitted paragraph showing changes with underlining and strikethrough. 
A clean copy of the claims is never required and preferably is not submitted as this tends to clutter and confuse the record. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, Applicant recites “The training undergarment in claim 3 further comprising a construction having a multi-layered absorbent panel of claim 3.” This language is vague and indefinite. Since claim 5 begins by reciting that it is depending from claim 3, claim 5 inherently includes all the previously recited limitations of claim 3 (and claim 1). Thus reciting, in claim 5, that the undergarment includes “a multi-layered absorbent panel of claim 3” is a double recitation of the multi-layered absorbent panel. 
This rejection could be overcome by replacing the preamble of claim 5 with, --The training undergarment of claim 3, wherein the multi-layered absorbent panel comprises several layers including:--. 
Claim 7 has a similar problem with the recitation “fasteners of claim 2.” This rejection could be overcome by replacing the beginning of claim 7 with, --The training undergarment of claim 2, wherein the fasteners are located on an inside of the front panel and an outside of the back panel. . .”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madizzysmum (Youtube.com video).
With respect to claim 1, Madizzysmum discloses a training undergarment comprising: 
organic (Madizzysmum, time 1:43 of the video), non-toxic (cotton is non-toxic), environmentally friendly material (organic cotton being environmentally friendly since it does not introduce pesticides into the environment and the training undergarment is reusable which reduces landfill growth) 
to facilitate effective toilet/potty-training and incontinence protection for subject-wearer (such a feature is inherent in training undergarments); 
having a durable (every product is durable to a certain extent), flexible (as shown throughout the video), environmentally-friendly (reusable as mentioned above), absorbent (Madizzysmum, time 3:25 of the video) and reusable design (Madizzysmum time 2:12, the training undergarment is intended to be laundered and therefore is reusable).
With respect to claim 2, Madizzysmum discloses a design constructed with a front panel and a back panel having fasteners to make the undergarment simple to don and doff without the need to remove the subject-wearer's clothing in an alignment to make the garment discreet and not bulky when worn under clothing as shown below in the image taken from time 1:42 of the video:
[AltContent: ][AltContent: ][AltContent: textbox (openings with elastic quality)][AltContent: textbox (front panel)][AltContent: textbox (back panel)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    833
    1230
    media_image1.png
    Greyscale

	With respect to claim 6, Madizzysmum discloses that the training undergarment two leg openings for subject-wearer's legs with an adjustable, elastic quality for comfort (as indicated in the above image).
With respect to claim 7, Madizzysmum discloses that the fasteners of are located on the inside of the front panel and the outside of the back panel (as shown at time 0:29 of the video) laterally placed to align the front and back panel to facilitate the engagement of said fasteners in creation of a temporary but interlocking seam with a vertical orientation when the front and back panel meet to secure said undergarment to allow subject-wearer to don the undergarment discreetly.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labit et al. (US 2013/0012903).
With respect to claim 1, Labit et al. disclose the claimed training undergarment except that it is no clear if the multiple layers of absorbent and impermeable to liquid layers are nested into a elastic waistband. 
Labit et al. disclose organic (Labit et al., paragraph [0037), non-toxic (cotton is non-toxic), environmentally friendly material (organic cotton being environmentally friendly since it does not introduce pesticides into the environment and the training undergarment is reusable which reduces landfill growth) 
to facilitate effective toilet/potty-training and incontinence protection for subject-wearer (such a feature is inherent in training undergarments); 
having a durable (every product is durable to a certain extent), flexible (the adjustment from the disposition of Fig. 1 to the disposition of Fig. 8 shows that the undergarment is flexible), environmentally-friendly (reusable as mentioned above), absorbent (Labit et al., paragraph [0037]) and reusable design (Labit et al, abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Madizzysmum (Youtube.com video), as applied to claim 1 above, and further in view of Beck (US 2018/0193205).
With respect to claim 3, Madizzysmum discloses the claimed training undergarment except that she is silent on whether a multi-layered absorbent panel is integrated into the textile. Madizzysmum shows an outer most layer of the undergarment is a single piece of textile (as can be seen at time 2:29 of the Madizzysmum video). While the absorbent panel (white absorbent cotton) disclosed by Madizzysmum appears to be multi-layered, Madizzysmum is silent on this.  
However, Beck teaches a similar washable diaper having a having an outer layer 20 and a multi-layered absorbent panel 50,60,70 integrated into the outer layer 20 (Beck, paragraph [0081]; Fig. 2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Beck with the training undergarment disclosed by Madizzysmum for the advantage of the layer 60 which wicks moisture away from the skin and absorbs it into central layer 70 (Beck, paragraph [0081]). 
With respect to claim 5, Beck teaches that the multi-layered absorbent panel includes several layers including: 
An impermeable to liquid layer 20 (Beck, paragraph [0089]; 
A highly absorbent layer 70 (Beck, paragraph [0080]; and 
Another absorbent non-toxic layer 60 (Beck, paragraph [0081].


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Madizzysmum (Youtube.com video), as applied to claim 1 above, and further in view of Strasser (US 5,185,011).
With respect to claim 4, Madizzysmum discloses the claimed training undergarment except that it is not clear if the waistband encircles the entire undergarment. Madizzysmum teaches an elastic waistband (as shown at the top of the front panel and at the side (see times  and 0:00 and 0:13 of the video). 
Strasser teaches a similar reusable training undergarment including an elastic waistband 20,22 with elastic quality for flexible fit and adjustability encircling the entire undergarment (as shown in Fig. 4 of Strasser). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Strasser with the training undergarment disclosed by Madizzysmum for the advantage of providing more adjustability by including a fully elastic waistband. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Labit et al. (US 2013/0012903), as applied to claim 1 above, and further in view of in view of Johnson et al. (US 2020/0163810). 
With respect to claim 8, Labit et al. disclose the claimed training undergarment except that it is not known if the multiple layers of absorbent and impermeable to liquid layers are nested into the elastic waistband. 
Labit et al. discloses a singular textile integrated with a multi-layer absorbent panel consisting of multiple layers of absorbent 56,58 and impermeable to liquid layers 44 extending from a front panel to a back panel, as shown below in the image taken from Fig. 2 of Labit et al.:
[AltContent: textbox (back panel)][AltContent: textbox (front panel)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    621
    506
    media_image2.png
    Greyscale

having two leg openings 18,20 which form when fasteners 30,32,34 (Labit et al., paragraph [0021]), which are laterally placed on the inside of the front panel on opposite sides in vertical orientation as well as the back panel on opposite sides in a vertical orientation aligned to close the undergarment when the front and back panel meet on each side of the undergarment to form a complete training undergarment to protect the subject-wearer (as shown in Figs. 1 and 3 of Labit et al.). 
	Johnson et al. teach a similar training undergarment including a multi-layer absorbent panel having multiple layers of absorbent 26 and impermeable to liquid layers 18 (Johnson et al.,
paragraphs [0064]-[0065]; Fig. 8B) nested into an elastic waistband 12,14,23 (Johnson et al.,
paragraphs [0073]; Fig. 8B).

It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to combine the teaching of Johnson et al. with the training
undergarment disclosed by Labit et al. for the advantage of making it easier for a caregiver to
open the front waist panel of the undergarment (Johnson, paragraph [0212]).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While a different combination has now been applied to claims 1-7, many of Applicant’s arguments are addressable with respect to this new combination. Applicant argues that the instant invention is not a two-piece wearable absorbent article as disclosed by Wang et al. Applicant continues by stating that the instant invention is “a single fully integrated garment meant to be used as one piece, by itself.” However, it is noted that claim 1 does not recite any terms such as “single,” “fully integrated,” or “one piece.”  Instead, claim 1 only recites a single structure, “materials.” Applicant also recites several adjectives describing the materials used. However, it is noted, that without a basis of comparison such adjectives, “durable,” for example, have no definite meaning without a reference with which to compare it to. 
Claim 3 recites that “a multi-layered absorbent panel” is “integrated” into the textile. Merriam-Webster’s dictionary indicates that the term “integrate” is defined as “to incorporate into a larger unit” or “to unite with something else.” There is nothing in Wang et al. or the new primary references Madizzysmum or Labit et al. that is at odds with this definition. Absorbent pads are integrated into other layers of the undergarment. 
Applicant asserts that the instant invention is directed to “one garment.” It is noted that such language is not used in the claim, but, nevertheless, the fact that a garment has a removable or separable accessory does not mean that the garment is more than one garment. The undergarments disclosed by Wang et al, Madizzysmum or Labit et al. are all considered to be one garment. 
Applicant continues by arguing that Wang et al. does not teach a layered garment. The examiner respectfully disagrees. Wang et al., Madizzysmum, and Labit et al. each disclose garments with several layers. Just because the layers may not be permanent stitched to one another does not mean that they are not layers. 
Next Applicant appears to assert that “synthetic materials” are inherently toxic. The examiner disagrees. Applicant has not defined what she considers to be non-toxic materials and one of ordinary skill in the art would certainly not believe that all synthetic materials are toxic since much of the undergarment industry and clothing industry uses synthetic materials. 
Regarding claim 8, the examiner applies a new combination using Labit et al. and the previously applied secondary reference to Johnson et al. With respect to Applicant’s arguments regarding Johnson, Applicant does not appear to understand the rejection the examiner has set forth. While, a new primary reference is being used, the same basic concept applies to the new combination. Below is Fig. 8B from Johnson et al which is used to explain the rejection of claim 8:
[AltContent: textbox (the layers are “nested” or encased by the waistband)][AltContent: ][AltContent: textbox (waistband)][AltContent: textbox (multiple layers nested into an elastic waistband)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    820
    599
    media_image3.png
    Greyscale

The above image shows a multi-layer absorbent panel nested into a waistband. If this is not what Applicant intended to mean by the phrase “nested into a elastic waistband,” then correction and/or clarification is required. 
	Applicant concludes by reciting that Labit teaches away from the claimed invention because Labit et al. discloses a diaper and not a training undergarment. However, the examiner sees no clear structural distinction between the two. The examiner is only aware of differing caregivers’ intentions between the two. If a structural difference exists, then Applicant could clearly add limitations to the claims to point out these differences. 
	Applicant states that Beck teaches away from the claimed invention because it has removable and replaceable parts. However, as mentioned above, the claim language does not exclude such features. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 7, 2021